228 F.2d 906
Leslie William REAMER, Appellant,v.UNITED STATES of America, Appellee.
No. 12686.
United States Court of Appeals Sixth Circuit.
Dec. 13, 1955.

Jameson & Sislock, Detroit, Mich., for appellant.
Fred W. Kaess, George E. Woods, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal is taken from the district court's order denying appellant's motion to vacate sentence filed under 28 U.S.C.A. § § 2255.  Appellant's motion was based upon the claim that the evidence upon which he was convicted was inconsistent with the indictment.  The indictment charged that appellant, in the course of a bank robbery, 'did put in jeopardy the life of Fred W. Pluskat, by the use of a dangerous weapon, * * *.' The evidence showed that it was actually appellant's co-defendant who held Pluskat at gun point.


2
Assuming that this claim was of a kind that could properly be made in a motion to vacate sentence, it was without merit.  As the district court pointed out, a complete answer to the appellant's contention is the law that makes a principal of an aider and abettor. 18 U.S.C.A. § 2.


3
The order appealed from is affirmed.